ORIGINAL                                                                                      09/29/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 22-0552

                                         OP 22-0552


 STATE OF MONTANA, et al.,                                                           AIME   11,1




              Petitioners,                                                    SEP 2 9 2022
                                                                            Bowen Greenwood
                                                                          Clerk of Suprerne Court
                                                                             State of Montana
       v.
                                                                     ORDER
 MONTANA THIRTEENTH JUDICIAL
 DISTRICT COURT, YELLOWSTONE
 COUNTY, HON. MICHAEL G. MOSES,
 Presiding,

              Respondent.


       Petitioner State of Montana seeks a writ of supervisory control directing the Thirteenth
Judicial District Court, Yellowstone County, to vacate its September 19, 2022 Findings of
Fact, Conclusions of Law, and Order Granting in Part and Denying in Part Plaintiffs' Motion
Seeking Clarification of the Preliminary Injunction in that court's Cause No. DV-21-873. The
State alleges the District Court erred when it ruled that the Montana Department of Health
and Human Services must reinstate the administrative rules that were in effect prior to the
passage of SB 280, the enactment of which the District Court enjoined in a prior ruling in this
matter. The State also seeks a stay of the District Court's order pending resolution of this
petition for writ.
       Having reviewed the Petition and the challenged Order, this Court deems it appropriate
to obtain a summary response. We will revisit the issue of stay after obtaining responses.
       Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that Amelia Marquez and John Doe, Plaintiffs in the underlying
District Court case, are granted 20 days from the date of this Order to prepare, file, and serve
a response(s) to the petition for writ of supervisory control in Cause No. DV-21-873.
       IT IS FURTHER ORDERED that the State's motion for stay is TAKEN UNDER
ADVISEMENT.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone County,
Cause No. DV-21-873, and the Honorable Michael G. Moses, presiding.
       DATED this 29th day of September, 2022.


                                                   For the Court,



                                                                    Chief Justice




                                               2